 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 765 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Reynolds (for himself, Mr. Matsui, Mr. Hastert, Mr. DeLay, Ms. Pelosi, Mr. Blunt, Mr. Hoyer, Ms. Pryce of Ohio, Mr. Menendez, Mr. Markey, Mr. Frank of Massachusetts, Mr. Neal of Massachusetts, Mr. Olver, Mr. Meehan, Mr. Delahunt, Mr. McGovern, Mr. Tierney, Mr. Capuano, Mr. Lynch, Mr. Rangel, Mr. Boehlert, Mr. Owens, Mr. Towns, Mr. Ackerman, Mr. Houghton, Ms. Slaughter, Mr. Engel, Mrs. Lowey, Mr. McNulty, Mr. Walsh, Mr. Serrano, Mr. Nadler, Mr. Hinchey, Mr. King of New York, Mrs. Maloney, Mr. McHugh, Mr. Quinn, Ms. Velázquez, Mrs. Kelly, Mrs. McCarthy of New York, Mr. Fossella, Mr. Meeks of New York, Mr. Crowley, Mr. Sweeney, Mr. Weiner, Mr. Israel, and Mr. Bishop of New York) submitted the following resolution; which was referred to the Committee on House Administration 
 

September 13, 2004
Considered under suspension of the rules and agreed to

RESOLUTION 
Expressing gratitude to the cities of Boston, Massachusetts, and New York City, New York, for their extraordinary hospitality and successful planning and hosting of the 2004 national political conventions. 
 
Whereas the Democratic National Convention was held from July 26 through July 29, 2004, in Boston, Massachusetts; 
Whereas the Republican National Convention was held from August 30 through September 2, 2004, in New York City, New York; 
Whereas Mayor Thomas M. Menino, the Boston 2004 Host Committee, and the people of Boston, including a large number of dedicated volunteers, were extremely gracious in their hospitality; 
Whereas Mayor Michael R. Bloomberg, the New York City Host Committee 2004, and the people of New York City, including a large number of dedicated volunteers, were extremely gracious in their hospitality; 
Whereas Police Commissioner Kathleen M. O'Toole and the entire Boston Police Department went to extraordinary lengths to keep Boston safe throughout the duration of the Democratic Convention; 
Whereas Police Commissioner Raymond W. Kelly and the entire New York City Police Department went to extraordinary lengths to keep New York safe throughout the duration of the Republican Convention; 
Whereas countless city, State, regional, and nationwide agencies cooperated to ensure the safety of each Convention, including the United States Capitol Police, which assisted the local jurisdictions, and the United States Secret Service, which coordinated Federal anti-terrorism and counter-terrorism assets for each of the Conventions as National Security Special Events; 
Whereas Members of Congress, delegates from across the Nation, and other interested parties participated in the Conventions and benefited from the secure environments; and 
Whereas millions of Americans watched, heard, or read about the Conventions and thereby participated in our national political process: Now, therefore, be it 
 
That the House of Representatives thanks, pays tribute to, and expresses gratitude to all of those who assisted in the significant hospitality, logistical, and security efforts to successfully execute the 2004 national political conventions in Boston, Massachusetts, and New York City, New York. 
 
